 SIARC(() I-ARMI RS 1,NRKI ICharles Starhuck and I)iane Starbuck (I/h/a StarcoFarmers Market and Retail Clerks I niiio .Local No.1439, Retail Clerks International Association. AF'.-('10. ('ases 19 (' 9040. 19 ('i 904. Ind 19CA 9765August I 0. 1978DECISION NDI) ()Rl)- RB5 CH:'AIR\M:,N [:\NN[i %\') .\D MiltBl RS PI -,I I /).\Xi) ' RI I SI)\1 IOn NIay 5. 1978. Admtinlistrami x i.ax,- JudgtIe ( or-don .. MVatt issued the attached )ciioll ill thllisproceeding.' Thereafter. Respondent filed e\ceptinllsand a supporting brief, and the General Counsel fileda brief in support of the \Administratl- e I a.at .ludae'sDecision.Pursuant to the pro' isionis of Section bh) of theNational Labor Relations Act. as airclided. the Na-tional Labor Relations Board has delega ted its au-thority in this proceeding t( a three-member paiel.lThe Board has considered the record and the at-tached Decision in light of the exceptio)ns aridl hbriefsand has decided to affirlil the rIlins. findingl .11Mdconclusions of the Admlinistrative l a\ .lud e anad tiadopt his recomnlended Order.For the reasons set forth belo',. \ve a ree s ithl theAdministrative Law Judge's findi ng that Rcspondelitviolated Section 8(a)(5) and (1) b\ UllilalteCralxIchanging existing terms and conditions of ellplo:-ment of unit employees. IThe unilateral chaniLe inquestion concerns Respondent's adimitted failure tomake certain trust fund pa!neients required b h thecollective-hargaining agreement in effect hetweenl theUnion and the predecessor emplo\er. Respondentcontends that as a successor it could Ialafull\ fis ini-tial terms of emplo mlen t and that the trust fu id pa' -ments w,,ere not riiade because thex were ne, l part ofRespondent's initial emploillment terms.In N. I.R.B. '.. Burn I1',l1tr1rl,,ltr a/ 'ecuri Sc,--vices, Inc.. 406 1.S. 272. 1294 295 (1972). the Supreme('ourt held that a successor eciploeri is ordilnarlilfree to set the initial terms oin \hich it \\ill hire theemployees of a predecessor. he (')ourt reasoned that'As Indllca d In thC atltached [)1cA[iw, ) iht pl tll 's ,I t thl Cr I r 1 ilc 11 ttr.1dintl i seltlenll t 'i lpulallnr , pro 'idll l ftr a lti rd tiei i 11d ..ttl 111 it'creet all issuei, ecepl thc onc railed h. [,a.ll l b) ,iind 2t10 1 i, t hamended consolia led Cno plaint \'l1h rCeperL to thie literl isit' thc \drnlllnlltratic I i' Juld c vratiled Illc p rO cs,' [11hr11 t1 10 ctc[ I fT',Tl11 tlcconolidialcd prtocecding tllad .tlhrlal it t1 11rll11 ol def s ,ccit) i [li e hc -s .tthe stipulrled record Bi rdcr d lcd Jim, ''c 178. t lih ard ri p1,:d l it'parlie, ' setlemen cicm t ',iplIkI10 11[th olr c Id , wri tod,, J .f III t cr11llrl.ti g ir'r Ct' f in ls1 icthe dut\\ to harr;ln w\' ill not normallb, arise that earl,becaulls it it rnot usuall ev didentli that the union repre-selnts a m;l jorit of the ellploy ees until the successorhas l hiiedl I full c omplerlent of emplo'ces. However.the ( ou1rt also recon).ized that "there ,,,I ill he in-stances in x hiclh it is perfectl\ clear thlat the newemlillo'e-r platns to retain all of the emplo, ees in tileuilt Ind ii xx hich it x ill he appropriate to ha\e himinitiall' consult axith the ermplo\ees' hareilaniln rep-resentatire before lhe fixes terms.Ihis "perCfectll clealr" exception to tl1e general ruletlhat a successor i, entitled to set initial ternis of em-plo1 Illerlit \:;ls inlterpr-eted hb thie Board in SI,;rucc( t pl( Io/?l'4/ifl 201.9 NI.RB 194 11974). cnfd. on other.rouands 29 I .2d 5.1 1( ( ... 4. 1975). Ili that case. theBoard held Itha; tile exceptolln was inapplicahle in asituatori \\lhere tile successor declared its intent tohire the predecessor's emplo'. ees and a;t the sametime offered continued eimploniment onl', on differentterms. But the Board also stated in S,,'lrce tIP thatthe 'perfectl? clear" exception would appl, in cir-cumnslances \there the successor mnisled emploxyeesinto belie\ inlg that the, wx ould all be retained withoutchanlgie ri1 their terms a11ll conditionis of eilphloN menrt.or x, here the successor failed to clearl' ann iounce itslltellt to aller tern1s aitd collditiols prior to offeringcIrploi. m1 n 1 to cllulnibelit emiploees. (209 NI .RB iat19'5.Ihle Board has consistentl\ adhered to this inter-pretationl of Brn. .I hus. w here the new\ emlplo'er'soffer of different terms wIas simultaneous with theex'pression of intent to retain the predecessor's enl-ploees. tile Board has found ni, ditut to harar;gin overinitial eiplrp' lrienl terms. See. e.g.. Thre Boeinr (i'-p/,an. 214 NI RB '41 (1974). affd. 98 I.RR\1 2787( .\ I).( C.. .lic 13. 1978). Henrv, i. I/t/1d Itohi.S'(h1/ T1 t.r.s cli 10 /t. I'/t SIs5./i of, St. Jo.r .'r, 213NI.RB 415 (1974): ('/li/nrisc Entterpri.sct. Inc. d bt aJFerrFI' In"h f h,,,dl. 210 NI.RB 52 (1974). Howrever.her e the offer of different terms ,was subsequent totile expressioln of intent to retain the predecessor'semployvees the Board has regarded the expression ofintent as coIntr-ollinr anid has fournd that the new em-ploher \ as ohligaled to bargain with the union he-fore fixing initial terms. See e.g., Spi/el-r 41,ror. In1c.,219) NI.RB () ( 1975i) enfd. 540 F.2d 841 ((C.A. 6.19'7( ) / t/i. l)crriham lld (Geraient'e A4. Der/rhia.1 / 171( ] )r ltr/ih ('Ollnrpr. 218 NLRB 30 (11975):Ba/, ,,td (Chwil/el (1,. ., 205 NLRB 784 (1973). enfd.515 t:.2d 512 ((.A. 7. 1975). cert denied 423 * .S. 927.In our view. the facts of the instant case fell withinthe latter line of case law. 'The stipulated record 2 re-, d t5 mw1d Itilllr , c k.ilrs a Icll hc ringL I Ihc record f:ctr co nslMt-,]il/lt[Jx ol[ I 1 l fithl 1r I pa lttik' erilerlent , .tiplrirt it 1id thelc,1! c L11 ] rr rAl l c Ith i ll 1,t1 h a il edlrl ct)lll.tit. '.hlLh Rcipondenl ha\J ifitlci i C ,\ 1l 1ct l 1I I ll 1 i r 1 1 LI ic1rrrll lls ti lIll/nricLd rI pIrn dlKh}( .nrInucet237 NILRB No. 52373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDveals that Respondent is engaged in the operation ofa retail grocery store in Spokane, Washington, whichit purchased on October 31, 1976, from Baza'r. Inc.,the predecessor employer. The record further showsthat "upon taking over the Store on October 31,1976, it was the expressed intention of the Respon-dent to employ the entire work force employed byBaza'r, Inc. at the Store."While the record thus clearly reveals an intent byRespondent to retain all the incumbent employees inthe unit, we find here, as we did in Denhamn, supra.that "[t]he record is devoid of any evidence indica-tive of a conditional offer of employment." (218NLRB at 31.) For, in this regard, the stipulated rec-ord shows only that "from on or about October 31,1976. ..Respondent has failed and refused to makecontributions to the various trust funds" establishedpursuant to the collective-bargaining agreement be-tween the Union and Baza'r. Inc., which was in effectat the time Respondent purchased the store.3In otherwords, there is nothing to indicate that the employeeswere aware of any proposed changes in employmentbenefits at the time Respondent expressed its intentto retain them. Accordingly, as Respondent "failedto clearly announce its intent to establish a new set ofconditions prior to inviting former employees to ac-cept employment," (Spruce Up, 209 NLRB at 195).we conclude that this case falls within the Burnls ex-ception.4Consequently, Respondent was obligated tobargain with the Union before making any changesin existing terms and conditions of employment. Byunilaterally discontinuing trust fund payments, Re-spondent failed to honor its bargaining obligationand thereby violated Section 8(a)(5).5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Charles Starbuck andDiane Starbuck d/b/a Starco Farmers Market, Spo-kane, Washington, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.and 23(b) constitute an unfair labhor practiceIn a similar vein, the stipulated record shows (hat "flori on ior aboutOctober 31. 1976 .Respondent unilaterallt and without eser cornsultingor advising the Union of its intended actiron. set the wages of new emplorreesin the unit below those theretofore plrd hb Baza'r. Inc. to its new enlploseespursuant io its conlract with Ihe ; nin" (Respondent's colndutl Ill Ithiregard is not alleged to he a violl;tion of Sec 8(a)(5d in this proceedin[ asit is covered by the settlement stLpul:ation ) Like the esldetnce discussed ithe text abose. this evidence doies not advance Reslpondent's po,iltir. hbe-cause it fails to indicate that the changes in emploNment conditions acrecommunicated to the employees contemnporaellousls with the cpiessrlotn (ifDECISIONSrAIiEMxNI OF IiHE CASE(JORI)ON J MYA ,I Administrative Law Judge: Uponcharges filed by Retail Clerks Union Local No. 1439, Re-tail Clerks International Association, AFL CIO (hereinaf-ter called the Union), against Charles Starbuck and DianeStarbuck db/, a Starco Farmers Market (hereinafter calledthe Respondent) in Cases 19 CA-9040 and 19 CA 9054on various dates in November 1976. the Regional Directorfor Region 19 issued a consolidated complaint and noticeof hearing on December 27, 1976, and an amended consol-idated complaint on January 14. 1977. A settlement agree-ment in these cases wsas approved by the Regional Directoron March 4, 1977. A charge was filed subsequently in Case19 C'A 9765 on August 30, 1977, and an amended chargewas filed on September 28, 1977. The Regional Directorthereupon withdrew approval of the settlement agreementon September 28, 1977. Following this action, the RegionalDirector reissued the consolidated complaint, furtheramended, as well as a complaint in Case 19 CA 9765, andconsolidated the entire matter for hearing on October 7,1977. A second amended charge was filed in Case 19-CA-9765 on November 7, 1977, and an amended complaintwas issued in that matter on January 26, 1978. Finally, anamended consolidated complaint was issued on March 1.,1978, after due notice, at the commencement of the hearingherein.The various complaints and amended consolidatedcomplaints allege the Respondent violated Section 8(a)(1),(3), (4). and (5) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151, et seq.During the course of the hearing, the parties entered intoa settlement stipulation calling for a Board order and con-sent decree on all issues presented by the consolidated mat-ter, except the issue involved in paragraphs 13(b) and 23(b)of the amended consolidated complaint in Case 19-CA-9765. With respect to the latter issue, the parties moved tosever it from the consolidated proceedings and submit it tothe Administrative Law Judge for decision. The settlementstipulation was subsequently formalized in writing, and anorder recommending its approval and severing paragraphs13(b) and 23(b) from this matter was issued on April 19,1978. Briefs on the sole remaining issue were submitted bythe parties and have been duly considered.Upon the entire record in this case, including the settle-ment stipulation, I make the following:intent to retain them and thus conditioned the eniplosrient offert4 ('hairman Fanning anid Mernber Periello agree i:ith thi, ct,ncluslm f ,rthe reasons set forth ImI their separate oipinlrirs In .Srler I piFor the reasons stated bs the Adminislratise La, Judge. w.e agree withhis conclusion that Respondent is not prohlbited ho the "written agree-mrien" requirement of Sec 302(c)(S)(B) front making the parmenrit In questln374 STARCO FARMERS MARKETFINDINGS OF FACrTI JUIRISDICTIONThe Respondent is a sole proprietorship operating a re-tail supermarket at 525 East Francis Avenue. Spokane.Washington. During the preceding 12 months, the Respon-dent had gross sales valued in excess of $500.000 from theoperation of the Spokane store. During a similar period,the Respondent purchased goods and materials valued inexcess of $50,000, and caused the same to be transferredand delivered to its Spokane store. Said goods and mate-rials were transferred to the Respondent's facility directlyfrom States other than the State of Washington.The stipulation acknowledges, and I find, that at alltimes material herein the Respondent was and is an em-ployer as defined in Section 2(2) of the Act, engaged incommerce and in operations affecting commerce as de-fined in Section 2(6) and (7) of the Act.II THE LABOR ORGANIZATION INVOr(l ' I)The Union, Retail Clerks Union Local No. 1439. RetailClerks International Association, AFL- CIO. is and hasbeen at all times material herein a labor organization with-in the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent purchased its store October 31, 1976.from Baza'r, Inc., d/b/a Low Cost Foods, through an op-tion held by U.R.M. Foods, Inc. Although the purchasewas accomplished by means of an exercise of U.R.M.'soption, that concern never operated the store, and thetransfer of physical assets was from Baza'r directly to theRespondent.Prior to the purchase of the store by the Respondent,the Union was the exclusive collective-bargaining represen-tative of the employees of Baza'r. pursuant to Section 9(a)of the Act, in the following appropriate unit:All employees employed by Baza'r, Inc., at 525 EastFrancis Avenue, Spokane. Washington, excludingmeat department employees and guards and superxi-sors as defined in the Act.Baza'r and the Union were signatories to a collective-bargaining agreement (Spokane Food Agreement), whichwas effective from June 29, 1975, to June 25, 1978. Includ-ed in the agreement were certain provisions, set forth orexplained below, requiring Baza'r to contribute to varioustrust funds for the health and welfare and pension planscovering the unit employees:Section XXI-Health & 4'Welfare-Dental-Prescription- lisionI. (a) Effective June 29, 1975, and each succeed-ing month for the duration of this Agreement. the Em-ployer agrees to contribute the amount fixed by theTrustees for Health & Welfare benefits into a jointlyadministered Trust Fund in behalf of each employeeSection XXII Retirement Program1. Each Employer and the Union agree to bebound by the terms of the provisions of that certainTrust Agreement creating the Retail Clerks PensionTrust Fund, dated January 13, 1976, and as subse-quently amended ....2. (a) [The amount of the employer contribution](b) Effective June 1, 1977 [increase in the employercontribution]. (c) Effective May 1. 1978 [further in-crease in employer contribution].B. The Respondent's Failure To Make Payments to theVarious Trust FundsThe record and the stipulation disclose that the Respon-dent refused to make the employer contributions to thevarious trusts pursuant to the provisions of thepredecessor's collecti'e-bargaining agreement. Althoughthe Respondent's failure in this regard flowed. in part.from its refusal to recognize and bargain with the Union asthe exclusive representative of the unit employees, thoseviolations of the Act are being, or will be, remedied by theterms of the formal settlement stipulation (a copy of whichis attached hereto as Appendix A) [omitted from publica-tion]. For purposes of this Decision, the Respondent con-tends that under the holding of the Supreme Court inN.L.R.B. v. Burns International Security Services, Inc., 406U.S. 272 (1972), it is not bound by the terms of thepredecessor's agreement. Rather, its only legal obligation isto bargain with the Union, to agreement or impasse, re-garding wages, terms, and conditions of employment be-fore undertaking to \,ary them. The Respondent furthercontends that since it has not agreed to or assumed thepredecessor's contract with the Union, it cannot lawfullymake payments to the trust funds without violating the"written agreement" requirement contained in Section302(c)(5)(B) of the Act.2It should be noted at this pointthat the Respondent did in fact make payments to the vari-ous trust funds in 1977 pursuant to the informal settlementagreement, subsequently set aside by the Regional Directoron September 28, 1977. The Respondent contends in thestipulation, however, that such payments were improper, asthey were made under a mistake of law and fact.Concluding FindingsThe Respondent's argument has been presented before,with a slightly different variation, in the Hen House Marketcase.' There the successor employer maintained the conti-' The health and welfare pro.sllons also required emplouser contributionI,< trust fundl for ernploiee dental. prerippti.n drugs. and slSln care hene-fits29 L S( Sec 18h6c)H5Bl this ectioln of the Act require, pasmentrInto ruei fund. to. he detailed iT) a .ritlen agreemeni ith the emploerilatiol.t of thli pr.olin .arc mi.denleano.r. under the statuteIlarld II tin-n,,u d h .Ictr 1/,,uw tSurA,t \,S t 1I" NIlRB 596(19I69375 DECISIONS 01: NA I IONAI. LABOR RELATIONS BOAR[)nuity of the employing enterprise, made no changes in thenature of the operation, and hired the same work force.Unlike the instant case, however, the successor emploxerthere assumed its obligation under the existing collective-bargaining agreement and complied with its terms until theexpiration of the contract, including payments into healthand welfare and pension funds. The employer then discon-tinued payments into the funds. The Board held that "[t]hepension, health, and welfare plans provided for by the ex-pired contract constituted an aspect of employee wagesand a term and condition of employment which survivedthe expiration of the contract and could not he alteredwithout bargaining." lien House Market, slupra at 596. Ac-cordingly, the remedy found appropriate to "reinstate thestatus quo ante" required the employer to make panmentsinto the funds from the time of the discontinuance andmaintain them until the bargaining obligation was fulfilled.by bargaining either to an agreement or to impasse on thesubject matter.The court of appeals enforced the Board's Order in theface of a claim by the employer that such payments wereprohibited by Section 302(c)(5)(B). as there was no writtenagreement in existence under which the payments could bemade.4In rejecting this argument, the court observed thatSection 302 was enacted to prevent "corruption of employ-ee representatives by employers, extortion of employee rep-resentatives, and the possible abuse by union officials ofthe power which they might achieve if welfare funds wereleft to their sole control." The court found that the "statusquo" which had to be maintained until the bargaining obli-gation was satisfied could only be defined by reference tosubstantive provisions of the expired agreement. which"survived" the contract expiration date. Their survivalalong with the underlying trust agreements was held to sat-isfy the "written agreement" requirement of Section 302.'Timewise, the Board's decision in Hen House 1Marketand the court's enforcement of that decision preceded theSupreme Court's ruling in Burns. Nevertheless. the Burn.sdecision does not require a different result in the instantcase. While holding that a successor employer is not boundby the terms of a predecessor's agreement, the SupremeCourt recognized situations would arise in which the suc-cessor employer would be required to maintain existingwages, terms, and conditions of employment until the bar-gaining obligation had been fulfilled. Thus, the Court stat-ed:[T]here will be instances in which it is perfectly clearthat the new employer plans to retain all of the em-ployees in the unit and in which it will be appropriateto have him initially consult with the employees' bar-gaining representative before he fixes terms.The record evidence here clearly establishes that the Re-spondent falls within that category.Thus, the Respondent here has an obligation to maintain4 Harold W Ilinon, d /) a ten lHouc k1 lrAct No, .i .: I R l 428 i- 2d133 ( .A 8. 1970)1 ds 3 13X.Id at 139Burn., supra at 294 29sthe status quo, which can be defined only in terms of thepredecessor's contract with the Union. It cannot lawfullyalter or sar)i those terms until it has bargained with theUlnion to a new agreement or impasse on the subject mat-ter. On the basis of the stipulated facts in this record, theRespondent failed to satisfy this bargaining. Indeed, it re-fused to recognize that a bargaining obligation on any sub-ject matter existed. Therefore. the unilateral decision not tomake payments into the various trust funds for the healthand welfare and pension plans was in complete derogationof the bargaining obligation, and constituted an unlawfulchange in existing terms and conditions of employment ofthe unit employees. V'irginia Sportswear, Incorporated, 226NLRB 1296 (1976).T he Respondent cannot now take refuge in the languagecontained in Section 302(c)(5)(B). As noted, Section 302was enacted for the purpose of protecting employers fromextortion and to insure honest, uninfluenced representationof employees.' That section was not intended to provide ashelter for successor employers seeking to avoid the bar-gaining obligation imposed by the Act. Since the existingterms and conditions of employment, set by thepredecessor's contract, cannot be altered until the bargain-ing obligation has been satisfied, the Respondent cannotdefeat this requirement by the interdiction of a section ofthe Act which was never intended to apply to this set ofcircumstances. Protecting the integrity of the bargainingprocess and the right of the employees to have existingterms and conditions continued until bargaining has beenaccomplished far outweighs literal compliance with thelanguage of Section 302(c)(5)(B).Accordingly, I find and conclude that by unilaterallydiscontinuing payments on behalf of employees to thehealth and welfare and pension trust funds, the Respon-dent unlawfully altered terms and conditions of employ-ment which existed at the time it became the successoremployer. I find this unilateral action to be a violation of8(a)(5) and (I) of the Act.9CON(I SIO()NS OF LAwI. I he Respondent, Charles Starbuck and Diane Star-buck d/b/a Starco Farmers Market is an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Retail Clerks Union Local No. 1439. Retail ClerksInternational Association. AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. On October 31. 1976. the Union was, and has been atall times since, the exclusive bargaining representative ofItto,, C :% I R B. lupra. {I lltd .S;icclaorAker of tmereri(a. 41-. ( 10 v.I lcd1 s54,,l1 (l/Ill .r. ( nloarp .492 I: 21 71 3. 734 (. A 5 1974)iIn findlllng ia 1,tlIl4l0 hcrolln I hasc noli given any consideration ol thepa.m tsr' 1;d hode the Recponldent under the terms of the settlement agree-lmerlt Il 1977 'lthough the (General (Counsel asserts these payments io becidecn c I .odLidoptI f the contract provisions. I do not agree The agree-ien ws an ;1 llel holet tempt to settle the charges pending before Ihe Boardand iot an adoption of the predecesor's contract. The discontinuance ofpa.nlilcnt, once4 the selllelmenl was set aside, clearly indicates that the Re-q n111dent had newer retreated from its initial positimn that it had no obliga-n1,oI ll nmake contributions to the trust funds376 STIARC( FARNI FRS M .RKF 1 3the Respondent's employees in the barg.aining unit lde-scribed below within the meaning of Section 9(a) of theAct. The appropriate bargaining unit is:All employees employed hb the Respondent at thestore located at 525 East Francis Avenue. Spokane.Washington, excluding meat department emplohees.guards, and supervisors as defined in the Act,4. By unilaterall, changing previousl' established tcr-inand conditions of emplo. ment for unit emiplo ee, tIhatwere in existence at the time the Respondent incuL-red itsobligation to recognize and bargain wsith the I'nion .s theexclusive representative of the employees in the appiopril-ate unit, and b5failing as a consequence thereof to graritbargaining unit employees benefits to wshich the' were en-titled under such terms and conditions of ermplo ment. IheRespondent has engaged in and is engagIin in unfair laborpractices within the meaning of Section 8(a)(5) and I I) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the ilnaning of Sec-tion 2(6) and (7) of the Act.Tiii Rit iiHaving found that the Respondent has committed and iscommitting certain unfair labor practices. I shall recorm-mend that it be ordered to cease and desist therefrom aindto take certain affirmativ e action designed to effectuate thepolicies of the Act. Since the appropriate retired' for theRespondent's unilateral action in discontinuing contribu-tions to the health and velfare and pension trust funds is toreinstate the status quo antcle anld retain it until the Respon-dent fulfills its bargaining obligation. h b bargaintrig eitherto a new agreement covering the subject matter or to allimpasse. it shall be recommended tha;t the Respondenlmake whole the employees in the unit bh pa'ing all pen-sion. health, and welfare contributions, as pro, ided in thepredecessor's collective-hbargaining agreement. which ha'enot been paid, and continue said pa)menits until the Re-spondent has fulfilled its bargaining obligation imposed bhthe Act. Harold 4W. Hinson. d h a H(n ltrl/i M1areAtc .,3, supra; V'irginia Sportstear. Inc(.. supra.Upon the foregoing findings of fact, conclusions of las,and the entire record in this case. and pursuant to Section10(c) of the Act. I herebh issue the following reconm-mended:ORDER mRespondent, Charles Starbuck anid Diane Starbuckd/b/a Starco Farmers Market. Spokane. V ashington. itsofficers, agents, successors. and assigns. shall:1. Cease and desist from:(a) Unilaterally changing established terms and condi-tions of employment of the employees in the bargainingunit by failing to contribute to health and welfare and pen-sion trust funds established by the predecessor emplover'scollective-bargaining agreement with the Union. in deroga-tion of the bargaining obligation imposed bhy the Act.(b) In any like or related manner interfering swith, re-straiining, or coercing enmplo'ees in the exercise of rightsguaraniteed them hb the Act.2. Iake the following affirmatrie action designed to ef-feclriate the policies of the Act:(l) Ma\ke whole the enmplo'ees in the appropriate unith in al pain' r l pelsion. he.lth. and Nwelfare contributions. aspr-o\idcd in the collectis e-bargaining agreement in effectbeils en the I'nion aidd the predecessor emplo er. vi lichhas e not been paiid lnId shicll iAoulid hae been paid butfor the utnlai fual conduct found herein, and continue suchpaimenits until such timne 1s the Respondent negotiates in)<good faith \kithl the In iotI toi a news agreement or impasse.(h) Preser\c erid. upIon request. miake a.iaila;ble to theBo.rid or its agents. for ex;miniatloion i and cop'ing. all pa.!-roll rciords. so( i.l su t panient records. ia r ment rerds. timerdsperontinel records aind reports. aind all other records rele-a.nlt ()r otlnesSiar to facililate determination of the,a11u,111t due tI)o CllplO eCs under the teims of this Order(c) Post al its Spoka ne. \a';shiington. pl;ace of businesscopies of the allttil.hd notlict marked "Appendix B." 1( opies of ail notic. otn forms pro, ided hb the RegionalI)lrecitor fot Reionl 19. after being dul] signed b' the Re-spondenli's at urLi tlIcId rtcpiesct n llsti e. shall he conspicuou s-Is posted hb it riin imediiial s upon1 receipt thereof, in.dmlailtail ed for (() cot)secuti .e da'Ns there;after in placesssher c notices to eniplo ees .Ire custlonrila\I posted. Rea-son;able steps shall be tlaken bh the Respondent to insurethat said linttices are not altered. defaced. or cov-ered b'ail' oithe r lllatetlllId) Notifs the Regitial [)irector for Region 19. in i rit-1in1, l ithinl 20 dais front the date of this Order. hatll stepsthe Responrdelt his taken to complI herewith.Rkrl, .nid RLt, l i1, ,tI ri1 ,. th. .I ,.,r R Kc ih, s Hfiri ithe [C111 st, ll.-11h11 11, 1 [ki .,,l ,ll.ll 1 ().} 'l hleon1.1i tl he 11.1i .,. 1 iZ pr l,'ded Irl SClil-lS I t RIle, di- Rt. ei[.til, 6t .taleprodhN the BIrd anid betellei ln th\e 1 1\c .l , h l hlN ()t'l '[ t, CI l~..CIId h\ ., 1 tld rlle oI f .4 t n rtid51.(ale ( curl11 nOt \ t' hC , Is e, td III the 110. t- .' rC.-l1 g1 "P'.-IcL bh.()0 1ClOs it ih c I\ .tOTR[A L t RclLm, ~ illB " 111 ICJl I'd "I'd PUluLAr/l til .]Iid ll li t I [ StD.' [, ( " I'll "l \[>Pc1I1" I fr`l0n.111 LanI (Ordcl .f liltN. t t lU l 1 ,hl Rcltllln- Boi.llJdAPPII:N)IX BNolm l ' F,,Hfloi'i llsP()SllI) HI ())RD} R ()f lilN i,',\ l I iBOR Ril \i ISoNS Bo)RI)Ani Agenc of the I nited States (iovernmentIhe National L abor Relations Board having found that weconmmitted certt :n unfair labor practices in violatiton of theNational I abor Relations Act. as amended. we herebh no-tif' Nollt that:W1 ii I o)l refuise to) recognize and bargain collec-tivel, sith Retail (Clerks lUnion l.ocal No. 1439. Retail(Clerks International Assocration. AF .( 10. as theexclusie barg ainingi representative of our employeesin the following appropriate unit:377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees employed at our store located at 525East Francis Avenue, Spokane, Washington, ex-cluding meat department employees, guards. andsupervisors as defined in the Act.WE WILL NOl, without prior consultation and bar-gaining with the Union, effect any changes in existingterms and conditions of employment of the employeesin the above-described appropriate unit by unilaterallydiscontinuing payments to the health and welfare andpension trust funds as set forth in the collective-bar-gaining agreement between our predecessor and theUnion.WE WiLt. NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed them by the Act.WE w iiL make such health and welfare and pensionpayments to the appropriate funds, from the date weunilaterally discontinued such payments, and WE WILLcontinue such payments until such time as we negoti-ate with the Union to a new agreement or an impasseregarding this subject matter.CHARLES STARBUCK AND DIANE STARBUCK d/b/aSIAR(O FARMERS MARKET378